306 S.W.3d 202 (2010)
Kevin HAYDEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93186.
Missouri Court of Appeals, Eastern District, Division Two.
March 16, 2010.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.


*203 ORDER

PER CURIAM.
Kevin Hayden (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. Movant claims the motion court clearly erred in denying the motion because his plea counsel provided ineffective assistance by either failing to advise or misadvising Movant regarding his eligibility for parole.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009), unless otherwise indicated.